Name: Council Decision (CFSP) 2016/1711 of 27 September 2016 amending Common Position 2001/931/CFSP on the application of specific measures to combat terrorism
 Type: Decision
 Subject Matter: international affairs;  defence;  America;  social affairs;  politics and public safety
 Date Published: 2016-09-27

 27.9.2016 EN Official Journal of the European Union LI 259/3 COUNCIL DECISION (CFSP) 2016/1711 of 27 September 2016 amending Common Position 2001/931/CFSP on the application of specific measures to combat terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP (1) applying certain restrictive measures to persons, groups and entities listed in the Annex. (2) In view of the Colombia peace agreement the measures against one entity should be suspended, subject to a specific review by the Council after six months. (3) Common Position 2001/931/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Common Position 2001/931/CFSP is amended as follows: In Article 5, the following paragraph is added: The measures referred to in Articles 2, 3 and 4, in so far as they apply to Fuerzas armadas revolucionarias de Colombia   FARC  ( Revolutionary Armed Forces of Colombia ), shall be suspended.. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 27 September 2016. For the Council The President F. MOGHERINI (1) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93).